

116 HR 6284 IH: 21st Century Smart Cars Act
U.S. House of Representatives
2020-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6284IN THE HOUSE OF REPRESENTATIVESMarch 13, 2020Ms. Schakowsky introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend subchapter II of chapter 301 of title 49, United States Code, to require crash avoidance technologies, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Smart Cars Act.2.Crash avoidance rulemaking(a)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following:30129.Crash avoidance rulemaking(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall issue final rules prescribing Federal motor vehicle safety standards that—(1)establish minimum performance requirements for the crash avoidance technologies described in subsection (b); and(2)require all new passenger motor vehicles manufactured for sale in the United States, introduced or delivered for introduction in interstate commerce, or imported into the United States to be equipped with the crash avoidance technologies described in subsection (b).(b)Crash avoidance technologiesThe Secretary shall issue Federal motor vehicle safety standards for each of the following crash avoidance technologies—(1)forward collision warning and automatic emergency braking, including crash imminent braking and dynamic brake support, that detects potential collisions with a vehicle, object, pedestrian, bicyclist, and other vulnerable road user while the vehicle is traveling forward, provides a warning to the driver, and automatically applies the brakes to avoid or mitigate the severity of an impact;(2)rear automatic emergency braking that detects a potential collision with a vehicle, object, pedestrian, bicyclist, and other vulnerable road user while a vehicle is moving in reverse and automatically applies the brakes to avoid or mitigate the severity of an impact;(3)rear cross traffic warning that detects vehicles, objects, pedestrians, bicyclists, and other vulnerable road users approaching from the side and rear of a vehicle as it moves in reverse and alerts the driver;(4)lane departure warning that monitors a vehicle’s position in its lane and alerts the driver as the vehicle approaches or crosses lane markers; and(5)blind spot warning that detects a vehicle, object, pedestrian, bicyclist, and other vulnerable road user to the side or rear of a vehicle and alerts the driver to their presence, including when a driver attempts to change the course of travel toward another vehicle or road user in the blind zone of the vehicle.(c)ConsiderationsIn prescribing the Federal motor vehicle safety standards required in subsection (a), the Secretary shall ensure that the crash avoidance technologies perform effectively at speeds for which a passenger motor vehicle is reasonably expected to operate, including on city streets and highways.(d)Compliance dateThe compliance date of the standards prescribed under subsection (a) shall not exceed more than two model years from the date final rules are issued.(e)Headlamps(1)Not later than two years after the date of enactment of this Act, the Secretary shall issue a final rule that revises Federal motor vehicle safety standard 108 to—(A)improve illumination of the roadway;(B)prevent glare; and(C)establish minimum performance standards for—(i)semi-automatic headlamp beam switching; and(ii)curve adaptive headlamps.(2)The compliance date of the revised standard prescribed under paragraph (1) shall not exceed more than two model years from the effective date.(3)Not later than 1 year after the date of enactment of this Act, the Secretary shall finalize the Rulemaking (83 Fed. Reg. 51766) to permit the certification of adaptive driving beam headlighting systems.(f)DefinitionsIn this section:(1)Crash avoidanceThe term crash avoidance has the meaning given that term in section 32301.(2)Passenger motor vehicleThe term passenger motor vehicle has the meaning given to that term in section 32101..(b)Conforming amendmentThe analysis for subchapter II of chapter 301 of title 49, United States Code, is amended by adding after the item relating to section 30128 the following:30129. Crash avoidance rulemaking..3.Research of advanced crash systems(a)In generalSubchapter II of chapter 301 of title 49, United States Code, as amended by section 2, is further amended by adding at the end the following:30130.Advanced crash systems research and consumer education(a)Advanced crash systems research(1)Not later than 2 years after the date of enactment of this Act, the Secretary shall complete research into the following:(A)Driver monitoring systems that will minimize driver disengagement, prevent automation complacency, and account for foreseeable misuse of the automation.(B)Lane keeping assistance that assists with steering to keep a vehicle within its driving lane.(C)Intersection movement assistance.(D)Automatic crash data notification systems that—(i)notify emergency responders that a crash has occurred and provide the geographical location of the vehicle and crash data in a manner that allows for assessment of potential injuries and emergency response; and(ii)transfer to the Secretary anonymized automatic crash data for the purposes of safety research and statistical analysis.(2)RequirementsIn conducting the research required under subsection (a), the Secretary shall—(A)develop one or more tests to evaluate the performance of the system;(B)determine metrics that would be most effective at evaluating the performance of the system; and(C)determine fail, pass or advanced pass criteria to assure the systems are performing their intended function.(3)ReportThe Secretary shall submit a report detailing findings from the research required under subsection (a) to the House Energy and Commerce Committee and the Senate Commerce, Science, and Transportation Committee not later than three years after the date of enactment of this Act.(4)RulemakingNot later than four years after the date of enactment of this Act, the Secretary shall issue final rules to establish Federal motor vehicle safety standards for the advanced crash systems described in this subsection and to require all new passenger motor vehicles manufactured for sale in the United States produced after the effective date of such standards to be equipped with advanced crash systems described in this subsection.(b)Rulemaking on point of sale informationNot later than 18 months after the date of enactment of this Act, the Secretary shall issue a final rule to require clear and concise information about the capabilities and limitations of an advanced driver assistance system to be provided to a consumer at the point of sale and in the vehicle owner’s manual, including a publicly accessible electronic owner’s manual..(b)Conforming amendmentThe analysis for subchapter II of chapter 301 of title 49, United States Code, is amended by adding after the item relating to section 30129, as added by section 2(b), the following:30130. Advanced crash systems research and consumer education..